NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 23, 2016 *
                                 Decided June 24, 2016

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

No. 15-2178

DANIEL STORM,                                   Appeal from the United States District
    Petitioner-Appellant,                       Court for the Eastern District of Wisconsin.

      v.                                        No. 14-cv-1037-pp

UNITED STATES PAROLE COMMISSION,                Pamela Pepper
     Respondent-Appellee.                       Judge.

                                       ORDER

       Daniel Storm appeals from the denial of his petition for a writ of habeas corpus,
see 28 U.S.C. § 2241, which challenges a modification to the conditions of his lifetime
term of “special parole.” Special parole is a type of post-imprisonment supervision
imposed for drug crimes before its replacement by supervised release in the late 1980s.
See Gozlon-Peretz v. United States, 498 U.S. 395, 399–401 (1991); Edwards v. Cross,
801 F.3d 869, 871 (7th Cir. 2015). Special parole differs significantly from supervised


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 15-2178                                                                         Page 2

release, which replaced it, because the former is administered by the United States
Parole Commission rather than the judicial branch. Evans v. U.S. Parole Comm’n,
78 F.3d. 262, 263–264 (7th Cir. 1996). Storm contends that the Commission denied him
due process by adding 60 days of home confinement to the conditions of his special
parole without an in-person hearing. We disagree and uphold the district court’s denial
of his petition.

        Storm, who later changed his name from Daniel Slaughter, was convicted of
drug-related crimes and sentenced in 1987 to a total of 10 years’ imprisonment, 5 years’
probation, and a life term of special parole. See United States v. Rollins, 862 F.2d 1282,
1286 (7th Cir. 1988). Two years later he was convicted of tax evasion and selling
firearms without a license and sentenced to 10 more years’ imprisonment to run
consecutively to his other prison terms. See Storm v. U.S. Parole Comm’n,
No. 14-cv-405-pp, 2015 WL 3936839, at *1 (E.D. Wis. June 26, 2015). Storm initially was
paroled in 1992, but three times his parole was revoked, and thus he did not discharge
all of his prison terms and begin serving his term of special parole until November 2013.
See id.

       In August 2014, Storm’s parole officer accused him of violating the conditions of
his special parole by traveling outside the judicial district without permission and
contacting federal prisoners by e-mail. She had learned about these violations,
the parole officer said, from contacts at the Bureau of Prisons and the operator of a ferry
running between Milwaukee and Michigan. The parole officer recommended to the
Parole Commission, not that Storm’s term of special parole be revoked, but that Storm
be required to serve 60 days of home confinement with electronic monitoring.
The Commission accepted that recommendation (though it has never been
implemented), and Storm filed an administrative appeal with the Commission’s
National Appeals Board.

       While that appeal was pending, Storm petitioned for habeas corpus under § 2241
claiming that the Commission’s addition of home confinement violated his right to due
process. He argued that imposing home confinement was an overreaction to his
violations and that the Commission should have convened a revocation hearing before
making that modification. The Commission moved to dismiss the § 2241 petition for
lack of exhaustion, but the district court denied that motion after the Appeals Board
upheld the home-confinement modification. Meanwhile, although no stay is in place,
Storm’s parole officer has not taken any step to carry out that modification.
No. 15-2178                                                                          Page 3

       The district court denied Storm’s § 2241 petition in May 2015. The court first
concluded that the Parole Commission is not required to conduct an in-person hearing
before modifying conditions of special parole (as opposed to revoking a term of special
parole). The court then found that placing Storm on home confinement for 60 days was
reasonable in light of his conduct.

       On appeal Storm continues to insist that the Parole Commission denied him due
process by imposing home confinement without first conducting a revocation hearing.
A formal hearing was necessary, Storm reasons, because 18 U.S.C. § 4209(c)
characterizes home confinement as “an alternative to incarceration.” And since special
parole cannot be converted to imprisonment without a revocation hearing, Storm
continues, neither may the Parole Commission impose home confinement without a
revocation hearing.

       Storm’s use of § 2241 is appropriate because his effort to avoid spending 60 days
on home confinement is a challenge to the execution of his sentence. See Cross,
801 F.3d at 873; Edwards v. Dewalt, 681 F.3d 780, 784 (6th Cir. 2012). Our review,
however, is “extremely limited.” Luther v. Molina, 627 F.2d 71, 75–76 (7th Cir. 1980).
Because Congress committed parole decisions to the Commission’s discretion,
see 18 U.S.C. §§ 4203(b), 4218, we cannot disturb those decisions unless they are
arbitrary or contravene applicable constitutional, statutory, or regulatory provisions,
see Pulver v. Brennan, 912 F.2d 894, 896 (7th Cir. 1990); Schiselman v. U.S. Parole Comm’n,
858 F.2d 1232, 1237 (7th Cir. 1988); Luther, 627 F.2d at 76; Tijerina v. Thornburgh,
884 F.2d 861, 864 (5th Cir. 1989).

       We are not persuaded by Storm’s contention that the Parole Commission was
obliged to conduct a revocation hearing before placing him on home confinement.
The Commission has broad authority to “modify conditions of parole” so long as the
parolee is given 10 days “to express his views on the proposed modification.”
18 U.S.C. § 4209(d)(1); 28 C.F.R. §§ 4.40, 2.57. Storm does not agree with the
Commission’s assessment that home confinement is necessary, but he was given an
opportunity to comment on his parole officer’s proposal, and that was all the process he
was due under the circumstances.

       It is true that parolees are entitled to greater procedural protections when the
Commission seeks to revoke—rather than modify—a term of special parole,
see 18 U.S.C. § 4214; 28 C.F.R. §§ 4.40, 2.52, 2.57, but Storm’s special parole was not
revoked by the Commission’s command that he stay at home for 60 days. One of the
No. 15-2178                                                                         Page 4

“special” features of special parole is that, when revoked, “its full length becomes a
term of imprisonment,” Evans, 78 F.3d at 263, which means that Storm would
necessarily receive a life sentence if his special parole were revoked. Although it is
possible that Storm could be paroled again following any revocation, this feature of the
special parole regime illustrates why a directive that briefly places a special parolee on
home confinement cannot be equated with an order revoking special parole entirely.
Cf. Paige v. Hudson, 341 F.3d 642, 643–44 (7th Cir. 2003) (recognizing that being confined
in jail entails a significantly greater deprivation of liberty than does home confinement);
United States v. Elkins, 176 F.3d 1016, 1020–21 (7th Cir. 1999) (same); United States v.
Swigert, 18 F.3d 443, 445 (7th Cir. 1994) (same). It also illustrates why Storm is not
entitled to all of the procedural protections that would accompany a revocation
proceeding. See Morrissey v. Brewer, 408 U.S. 471, 481 (1972) (recognizing that
“due process is flexible and calls for such procedural protections as the particular
situation demands”).

       Storm also faults the district court for not conducting an evidentiary hearing
before ruling on his § 2241 petition. But Storm’s petition hinged entirely on the legal
question whether he was entitled to a revocation hearing before the imposition of home
confinement, and a district court need not hold an evidentiary hearing where a petition
for a writ of habeas corpus raises only issues of law. 28 U.S.C. § 2243; Jeter v. Keohane,
739 F.2d 257, 257 n.1 (7th Cir. 1984).

                                                                              AFFIRMED.